Title: Parole for Lawrence Robert Campbell, [7 December 1782]
From: Franklin, Benjamin
To: 


On December 6 and 7 Temple and Franklin were faced with an unusual situation: writing paroles for five British army officers who had been captured at sea. Jonathan Williams, Jr., had taken their paroles at Nantes, where they landed, and authorized them to travel to Paris, where they would have to obtain permission from Franklin to continue to England. Four of the officers arrived at the hôtel Valentinois on December 6. Temple wrote paroles for these four, which they signed. He faithfully copied the language of the paroles issued by George Washington at Yorktown, copies of which Jonathan Williams, Jr., had recently sent to Franklin. Temple’s only alteration was to substitute Franklin’s name for Washington’s:
I the underwritten … do acknowledge myself a Prisoner of War to the United States of America; And having Permission from the honble. Benjamin Franklin Esqre. Minister Plenipotentiary from the said United States at the Court of France, to proceed to any Part of Great Britain, Do pledge my Faith & Word of honour that I will not do or say any thing injurious to the said United States or Armies thereof, or their Allies untill duly exchanged.
I do further Promise that whenever required by the Commander in Chief of the American Army, or the Commissary of Prisoners for the same, I will repair to such Place or Places, as they or either of them may require.
On December 7 the fifth officer, Lawrence Robert Campbell, arrived in Passy. This time, Franklin himself wrote the parole (the present document), adapting it to reflect the circumstances of a prisoner in France and rendering the language more straightforward.
 
[December 7, 1782]
I the underwritten Captain in the 71st British Regiment, having been taken Prisoner by the American Privateer the Marquis de la Fayette, Capt. Buffington, and brought into France; and being desirous of going immediately to England; do hereby promise on my Word of Honour, that I will not bear Arms against the United States of America, nor do or say any thing to their Prejudice until I shall be exchanged or absolved from this Parole. And I farther promise to render my self at such place as shall be required by any Person vested with Authority for that purpose by the Congress. Witness my hand this seventh Day of December, 1782, at Passy near Paris.—
Law Robt CampbellCaptn. 71 Regimt Parole given to me B Franklin
